DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 3/29/2021 has been considered by the Examiner. Currently claims 1, 3-5, 8-9, and 11-13 are pending, claims 1, 3-4 are drawn to a non-elected embodiment, claims and 13 have been amended, and claims 2, 6, 7, and 10 are canceled. A complete action on the merits of claims 5, 8, 9, and 11-13 follows below.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 5 and 13 recite the limitation “rotatable inner panel” and “rotatable outer panel.” While the Specification discloses inner and outer panels there is no antecedent basis for the term “rotatable inner panel” and “rotatable outer panel” in the Specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5, 8, 9, and 11-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the limitation “at least a portion of each of the inner and outer rotatable panels … forms a portion of an other of the inner and outer rotatable panels” and claim 13 recites “at least a portion of each of the inner and outer rotatable panels…forms a portion of the other of the inner and outer rotatable panels.” While the Applicant in paragraph [0025] of the Specification provides support for “the composition of the joint compress cold pack 100 creates an easy, roll-on application, and the joint compress cold pack 100 stays in place once applied to the joint,” it is silent about disclosing “at least a portion of each of the inner and outer rotatable panels…forms a portion of the other of the inner and outer rotatable panels.”
Claims 8, 9, and 11-12 are rejected due to their dependency on rejected claim 5. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 8, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “at least a portion of each of the inner and outer rotatable panels … forms a portion of an other of the inner and outer rotatable panels.” It is the position of the Examiner that the metes and bounds of this limitation is unclear. For the purposes of compact prosecution the Examiner generally interprets the limitation such that the cold pack is capable of being inverted or everted.
Claims 8-9 and 11-12 are rejected due to their dependency on rejected claim 5. 
Claim 8 recites the limitation “the flexible material.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation “at least a portion of each of the inner and outer rotatable panels…forms a portion of the other of the inner and outer rotatable panels.” It is the position of the Examiner that the metes and bounds of this limitation is unclear. For the purposes of compact prosecution the Examiner generally interprets the limitation such that the cold pack is capable of being inverted or everted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (2006/0004427) in view of Maher (2014/0039365) and in further view of Johnson (2003/0149461). 
Regarding claim 5, Wilson teaches a method comprising: providing a cold pack (100, [0075]), the cold pack including: an outer casing having a rotatable inner panel (104) and a rotatable outer panel (105) forming a tubular shape, wherein the rotatable inner panel is oriented substantially parallel to the rotatable outer panel (Figs 1-2 illustrates the inner surface 104 and the outer surface 105 are generally parallel with respect to each other),
an interior cavity formed by the outer casing and being located between the rotatable inner panel and the rotatable outer panel, the interior cavity having a tubular shape such that the interior cavity extends around a perimeter of the outer casing ([0041] torus-like shape [0046] space between the panels),
a liquid comprising an anti-freeze material (gel 108, [0048] discusses when the thermal pack is prechilled, the gel remains viscous fluid) and water ([0048] water filled capsules dispersed) and being fully encased within the interior cavity, the outer casing of the cold pack forming a first aperture (102) at a first end and a second aperture (103) at a second end, wherein an unobstructed channel is formed between the first aperture and the second aperture (106), 
freezing the cold pack for a predetermined period of time ([0075])

rolling the cold pack along the single finger of the patient such that at least a portion of the rotatable inner and rotatable outer panels rotates around one of the first and second ends and forms a portion of an other of the inner and outer rotatable panels ([0051] lines 1-8 discusses the thermal pack can be rolled onto the limb; lines 19-24 discusses the thermal pack is capable of being everted), and 
Wilson does not teach wherein the cold pack further comprises a temperature indicator to signal when a predetermined temperature is reached.
However, Maher teaches a device within the same field of invention (cooling packs) and a temperature indicator on a cooling product to signal when a predetermined temperature is reached ([0054] indicator 538).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a temperature indicator to signal when a predetermined warm temperature is reached.
Wilson is silent about specifically teaching refreezing the cold pack when the cold pack reaches the predetermined temperature.
However, Johnson teaches a device within the same field of invention (cold wrap) and refreezing the cold pack when the cold pack reaches the predetermined temperature (re-usable re-freezable therapy/cold wraps). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refreeze the cold pack when the cold 
Regarding claim 11, Wilson in view of Maher and Johnson teaches the limitations of claim 5 and Maher further provides wherein the temperature indicator includes one of a marking or a coloring ([0054] coloring).
Regarding claim 12, Wilson in view of Maher and Johnson teaches the limitations of claim 5 and Maher further provides wherein the predetermined temperature is room temperature ([0054] ambient temperature).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (2006/0004427) in view of Maher (2014/0039365), Johnson (2003/0149461), and in further view of Harrison (6,254,613). 
Regarding claim 8, Wilson in view of Maher and Johnson teaches the limitations of claim 5 as previously rejected above. The combination is silent about specifically teaching wherein the flexible material comprises one of a thermoplastic rubber and thermoplastic elastomer. 
However, Harrison teaches a device within the same field of invention (thermal compress for treating appendage) wherein the outer casing is comprises one of a thermoplastic rubber and a thermoplastic elastomer (Col 3 lines 1-3; the liners 12 and 14 are fashioned from an elastic thermoplastic rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer casing such that it is comprised of a thermoplastic elastomer since it would make the cold pack outer casing resilient (Col. 2 lines 63-64).    

However, Harrison teaches a device within the same field of invention (thermal compress for treating appendage) comprising propylene glycol (Col. 4lines 36-44). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-freeze material in Wilson such that it comprises propylene glycol since Harrison provides the temperature pack remains viscous when the temperature drops below 0 degrees C such that it can become formable around the digit that is treated (Col. 5 lines 15-18). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (2006/0004427) in view of Maher (2014/0039365).
Regarding claim 13, Wilson teaches a method associated with a cold pack (100, [0075]), the cold pack including: an outer casing having a rotatable inner panel (104) and a rotatable outer panel (105) forming a tubular shape, wherein the rotatable inner panel is oriented substantially parallel to the rotatable outer panel (Figs 1-2 illustrates the inner surface 104 and the outer surface 105 are generally parallel with respect to each other), the outer casing composed from an interior cavity formed by the outer casing and being located between the rotatable inner panel and the rotatable outer panel, the interior cavity having a tubular shape such that the interior cavity extends around a perimeter of the outer casing ([0041] torus-like shape [0046] space between the panels), a liquid comprising an anti-freeze material (gel 108, [0048] discusses when the thermal pack is prechilled, the gel remains viscous fluid) and water ([0048] water 
freezing the cold pack ([0075])
accepting into the channel, through the first aperture of the cylindrical casing, an appendage of a patient ([0053]); 
rolling the cold pack along the appendage such that at least a portion of the rotatable inner and rotatable outer panels rotates around one of the first and second ends and forms a portion of the other of the inner and outer rotatable panels ([0051] lines 1-8 discusses the thermal pack can be rolled onto the limb; lines 19-24 discusses the thermal pack is capable of being everted).
Response to Arguments
Applicant’s arguments, filed 3/29/2921, with respect to the rejection(s) of claim(s) 5 and13 under 35 U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the claims and in further view of Applicant’s amendments, a new ground(s) of rejection is made in view of Wilson (2006/0004427) in view of Maher (2014/0039365) and in further view of Johnson (2003/0149461) for claim 5 and Wilson (2006/0004427) in view of Maher (2014/0039365) for claim 13. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             

/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794